DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, & 4-5 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimmler et al (U.S Patent 9358733 B2).
Regarding claim 1, Schimmler is also drawn to the art of manufacturing a fibre composite component (Column 1, lines 59-65). Schimmler discloses a method for manufacturing a first (1) and second part (1’) comprising: positioning a fibrous material on a tool surface (a single piece mould core 16) (Figures 2 & 3), the fibrous material having a configuration of a single structure comprising a first and second part; curing the fibrous material producing a single cured structure; and dividing the single cured 
Regarding claim 2, Schimmler has already disclosed the instant limitations (see claim 1 rejection) (Column 6, lines 19-26).
Regarding claim 4, Schimmler has already disclosed the instant limitations (see claim 1 rejection above) (Figures 4-5). Schimmler discloses that the dividing plane (26) 
Regarding claim 5, Schimmler has already disclosed the instant limitations (see claim 1 & 4 rejections above). Schimmler discloses parting the consolidated preform (36) along the dividing plane 26 to produce two equal parts (1 & 1’) (i.e. symmetrical about the dividing plane) (Column 6, lines 27-40; Figures 4-5).
Regarding claim 7, Schimmler has already disclosed the instant limitations (see claim 1 rejection above). Schimmler discloses that the fibre composite material formed is a frame that is fitted onto an aircraft fuselage for example (Column 4, lines 44-62). Given that an aircraft fuselage is the main body of the aircraft and thus has a left and right side (i.e. left side of fuselage is left side component of aircraft, and right side of fuselage is right side component of aircraft), it would mean that the frames (1 & 1’) can serve as structures/components which are applied on a left and right side of an aircraft (i.e. right and left sides of fuselage), thus meeting the limitation of a first part (either frames 1 or 1’) being a left side component assembled on a left side of an aircraft (left side of fuselage) and a second part (either frame 1 or 1’) being a right side component assembled on a right side of an aircraft (right side of fuselage).
Regarding claim 8, Schimmler has already disclosed the instant limitations (see claim 1 rejection above). From figures 1, 4-5, it can be seen that the frame produced is hollow, and is essentially divided along a hollow portion of the single cured structure which produces a first cavity in a first frame and second cavity in a second frame which are on opposite sides of the dividing plane. From figure 1, it can be seen that the frame is hollow and has a cavity, and further when viewed in conjunction with figures 4 & 5, it 
Regarding claim 9, Schimmler has already disclosed the instant limitations (see claims 1 & 8 rejections above). Schimmler has disclosed already that the flange (2) is used for fitting the frame to the fuselage (Column 4, lines 44-62). From figure 1 it can be seen that the flange is part of the cavity of the frame, thus the frame has a cavity with a configuration for receiving a first fitting in the first cavity (i.e. for receiving a fitting of the fuselage). Further, given that the frame 1 & 1’ are two equal parts, then the cavity configuration is the same for both frames, thus both frames have cavity configurations for receiving fittings from the fuselage. Further, Schimmler discloses that the frame is assembled to fittings with the flanges (Column 6, lines 53-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6 & 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmler et al (U.S Patent 9358733 B2) and Glynn (U.S PG Pub 20130020438 A1).
Regarding claim 3, Schimmler has already disclosed using pre-preg material, as Schimmler has disclosed that the fibrous material is dry continuous fibers provided with a thermoplastic binder (i.e. impregnated with thermoplastic binder), thus being pre-pregs (Column 5, lines 62-65). 
In the event the applicant disagrees with the above explanation of pre-pregs, it is known in the art to use pre-pregs as the fibrous material, as disclosed by Glynn. 
Glynn is also drawn to the art of a manufacturing a composite frame by laying up fiber reinforcements on a tool and then curing to form the composite part (Figures 7 & 25), with the composite part further being able to cut into multiple parts [0045]. Glynn discloses that the fiber reinforcements can be pre-pregs or fiber preforms which are infused with resins [0045]. Glynn further discloses that the panel members comprise laminated plies (i.e. sheets) of fiber reinforcements, and that the plies can be laid up as pre-pregs or fiber preforms with resin infusion (i.e. sheets of pre-pregs or fibrous material). Plies are interpreted as layers/sheets of fibrous material. Further, the member 77 is flat, and thus would be formed using flat fiber pre-pregs or fiber preforms (i.e. sheets) (Figure 7). Further, it can be seen that the fiber reinforcement ply stacks (102 & 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schimmler, with the fibrous material being pre-preg material, as disclosed by Glynn, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).  
Regarding claim 6, Schimmler has already disclosed parting or dividing the preform 36 into frames 1 and 1’ along the dividing plane (26) to obtain two equal parts (Column 6, lines 27-40; Figures 4-5). It can be reasonably expected that the parting of the preform takes place by cutting, although this is not explicitly disclosed by Schimmler. Cutting to divide a composite preform into multiple parts is well-known in the art however, as disclosed by Glynn.
Glynn is also drawn to the art of a manufacturing a composite frame by laying up fiber reinforcements on a tool and then curing to form the composite part (Figures 7 & 25), with the composite part further being able to cut into multiple parts [0045]. Glynn discloses that the fiber reinforcements can be pre-pregs or fiber preforms which are infused with resins [0045]. Glynn has disclosed that the composite panel (76) can be divided by cutting [0045 & 0053], in order to have truss frames of desired width.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schimmler, with the step of dividing being performed by cutting, as disclosed 
Regarding claim 10, Schimmler is also drawn to the art of manufacturing a fibre composite component (Column 1, lines 59-65). Schimmler discloses a method for manufacturing a first (1) and second part (1’) comprising: positioning a fibrous material on a tool surface (a single piece mould core 16) (Figures 2 & 3), the fibrous material having a configuration of a single structure comprising a first and second part; curing the fibrous material producing a single cured structure; and dividing the single cured structure to separate the first and second cured parts (Column 5, lines 20-67 & Column 6, lines 27-40). Schimmler discloses a dividing plane (26) which allows for the production of two parts which are symmetrical (1 & 1’) (Figure 5; Column 5, lines 20-40 & Column 6, lines 27-40). Schimmler further discloses that the fibre composite material formed is a frame that is fitted onto an aircraft fuselage for example (Column 4, lines 44-62). Further, Schimmler has disclosed that the frame is divided along a hollow portion which forms a cavity in both parts (Figure 1), and further that the cavity has a configuration (i.e. flanges 2 & 4) which allow for fitting or receiving a fitting (i.e. being fitted to fuselages) (Column 4, lines 56-62). From figure 1 it can be seen that the frame is formed with a hollow structure which defines a cavity. Schimmler further discloses that the fibrous material can be pre-preg material (i.e. fiber which is provided/impregnated with a thermoplastic or thermosetting material) (Column 5, lines 
Glynn is also drawn to the art of a manufacturing a composite frame by laying up fiber reinforcements on a tool and then curing to form the composite part (Figures 7 & 25), with the composite part further being able to cut into multiple parts [0045]. Glynn discloses that the fiber reinforcements can be pre-pregs or fiber preforms which are infused with resins [0045]. Glynn further discloses that the panel members comprise laminated plies (i.e. sheets) of fiber reinforcements, and that the plies can be laid up as pre-pregs or fiber preforms with resin infusion (i.e. sheets of pre-pregs or fibrous material). Plies are interpreted as layers/sheets of fibrous material. Further, the member 77 is flat, and thus would be formed using flat fiber pre-pregs or fiber preforms (i.e. sheets) (Figure 7). Further, it can be seen that the fiber reinforcement ply stacks (102 & 116) are sheets which are placed on a corrugated tool and then cured and formed into the composite part, which can then be cut into multiple parts (Figures 17-24; [0050-0053]).


Regarding claim 11, Schimmler and Glynn in combination have already disclosed the instant claim limitations (see claim 10 rejection above) (Column 6, lines 19-26).

Regarding claim 12, Schimmler and Glynn in combination have disclosed the instant limitations (see claim 10 rejection above). Glynn has disclosed the fibrous material being sheets of pre-preg fibrous material [0045].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schimmler, with the fibrous material being sheets of pre-preg material, as disclosed by Glynn, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 13, Schimmler and Glynn have disclosed the instant limitations (see claim 10 rejection above) (Figures 4-5). Schimmler discloses that the dividing 

Regarding claim 14, Schimmler and Glynn have disclosed the instant limitations (see claims 10 & 13 rejections above). Schimmler discloses parting the consolidated preform (36) along the dividing plane 26 to produce two equal parts (1 & 1’) (i.e. symmetrical about the dividing plane) (Column 6, lines 27-40; Figures 4-5).

Regarding claim 15, Schimmler and Glynn have disclosed the limitations of the instant claim (see claim 10 rejection above). From figures 1, 4-5, it can be seen that the frame produced is hollow, and is essentially divided along a hollow portion of the single cured structure which produces a first cavity in a first frame and second cavity in a second frame which are on opposite sides of the dividing plane. From figure 1, it can be seen that the frame is hollow and has a cavity, and further when viewed in conjunction with figures 4 & 5, it can be seen that the frame is divided along plane 26, such that it is divided along a hollow portion which results in a cavity. Schimmler has disclosed already that the flange (2) is used for fitting the frame to the fuselage (Column 4, lines 44-62). From figure 1 it can be seen that the flange is part of the cavity of the frame, thus the frame has a first attachment surface (i.e. cavity and flange) for receiving a first fitting in the first cavity (i.e. for receiving a fitting of the fuselage). Further, given that the frame 1 & 1’ are two equal parts, then the cavity configuration is the same for both frames, thus both frames have attachment surfaces for receiving fittings from the 

Regarding claim 16, Schimmler is also drawn to the art of manufacturing a fibre composite component (Column 1, lines 59-65). Schimmler discloses a method for manufacturing a first (1) and second part (1’) comprising: positioning a fibrous material on a tool surface (a single piece mould core 16) (Figures 2 & 3), the fibrous material having a configuration of a single structure comprising a first and second part; curing the fibrous material producing a single cured structure; and dividing the single cured structure to separate the first and second cured parts (Column 5, lines 20-67 & Column 6, lines 27-40). Schimmler discloses a dividing plane (26) which allows for the production of two parts which are symmetrical (1 & 1’) (Figure 5; Column 5, lines 20-40 & Column 6, lines 27-40). Schimmler further discloses that the fibre composite material formed is a frame that is fitted onto an aircraft fuselage for example (Column 4, lines 44-62). Further, Schimmler has disclosed that the frame is divided along a hollow portion which forms a cavity in both parts (Figure 1), and further that the cavity has a configuration (i.e. flanges 2 & 4) which allow for fitting or receiving a fitting (i.e. being fitted to fuselages) (Column 4, lines 56-62). From figure 1 it can be seen that the frame is formed with a hollow structure which defines a cavity. Schimmler further discloses that the fibrous material can be pre-preg material (i.e. fiber which is provided/impregnated with a thermoplastic or thermosetting material) (Column 5, lines 62-65). Further Schimmler has disclosed impregnating a resin on the fibrous material and then curing the resin (Column 6, lines 19-26). Further, Schimmler has disclosed the 
Glynn is also drawn to the art of a manufacturing a composite frame by laying up fiber reinforcements on a tool and then curing to form the composite part (Figures 7 & 25), with the composite part further being able to cut into multiple parts [0045]. Glynn discloses that the fiber reinforcements can be pre-pregs or fiber preforms which are infused with resins [0045]. Glynn further discloses that the panel members comprise laminated plies (i.e. sheets) of fiber reinforcements, and that the plies can be laid up as pre-pregs or fiber preforms with resin infusion (i.e. sheets of pre-pregs or fibrous material). Plies are interpreted as layers/sheets of fibrous material. Further, the member 77 is flat, and thus would be formed using flat fiber pre-pregs or fiber preforms (i.e. sheets) (Figure 7). Further, it can be seen that the fiber reinforcement ply stacks (102 & 116) are sheets which are placed on a corrugated tool and then cured and formed into the composite part, which can then be cut into multiple parts (Figures 17-24; [0050-0053]).


Regarding claim 17, Schimmler and Glynn have disclosed the instant limitations (see claim 16 rejection above) (Column 6, lines 19-40).

Regarding claim 18, Schimmler and Glynn have disclosed the instant limitations (see claim 16 rejection above). Glynn has disclosed the fibrous material being sheets of pre-preg fibrous material [0045].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Schimmler, with the fibrous material being sheets of pre-preg material, as disclosed by Glynn, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 19, Schimmler and Glynn have disclosed the limitations of the instant claim (see claim 16 rejection above). From figures 1, 4-5, it can be seen that the frame produced is hollow, and is essentially divided along a hollow portion of the single 

Regarding claim 20, Schimmler and Glynn have already disclosed the first cured part and the second cured part are two equal parts (i.e. symmetrical parts) (Column 6, lines 27-40; Figures 4-5) (see claim 16 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 4401495 (drawn also to the art of composite manufacture, with dividing and cutting into symmetrical parts for an aircraft structure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712